          Case 3:18-cv-01905-MO                         Document 90                      Filed 12/17/19                    Page 1 of 5




Douglas R. Hookland, OSB No. 872583
drh@scott-hookland.com
Bob L. O’Halloran, Jr., OSB No. 134437
bob@scott-hookland.com
Scott — Hookland LLP
9185 SW Burnham
Tigard, OR 97223
P.O. Box 23414
Tigard, OR 97281-3414
(503) 620-4540

Attorneys For Use Plaintiff and Third-Party Plaintiff
Consolidated Electrical Distributors, Inc., dba CED Power




                                     UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                                   PORTLAND DIVISION
 UNITED STATES OF AMERICA for the use                                         Civil Action No. 3:18-cv-01905-MO
 and benefit of CONSOLIDATED
 ELECTRICAL DISTRIBUTORS, INC., a                                             CONSOLIDATED ELECTRICAL
 Delaware corporation, dba CED POWER,                                         DISTRIBUTORS, INC., DBA CED
                                                                              POWER'S STIPULATED NOTICE OF
                            Plaintiff,                                        DISMISSAL OF NOVA GROUP, INC.
    vs.                                                                       AND RESOURCE ENGINEERED
                                                                              PRODUCTS, LLC ONLY; NOVA GROUP,
 NOVA GROUP, INC., a California                                               INC.’S STIPULATED DISMISSAL OF
 corporation; FEDERAL INSURANCE                                               COUNTERCLAIMS AGAINST
 COMPANY, an Indiana corporation; and                                         CONSOLIDATED ELECTRICAL
 LIBERTY MUTUAL INSURANCE                                                     DISTRIBUTORS, INC., DBA CED
 COMPANY, a Massachusetts corporation,                                        POWER ONLY

                   Defendants,
 __________________________________

Page 1 - CONSOLIDATED ELECTRICAL DISTRIBUTORS, INC., DBA CED POWER'S
STIPULATED NOTICE OF DISMISSAL OF NOVA GROUP, INC. AND RESOURCE
ENGINEERED PRODUCTS, LLC ONLY; NOVA GROUP, INC.’S STIPULATED
DISMISSAL OF COUNTERCLAIMS AGAINST CONSOLIDATED ELECTRICAL
DISTRIBUTORS, INC., DBA CED POWER ONLY
                                                 SCOTT — HOOKLAND LLP
                                                                 L A W Y E R S
                Mailing Address: Post Office Box 23414, Tigard, Oregon 97281 — Street Address: 9185 SW Burnham, Tigard, Oregon 97223
                                                  Telephone: 503-620-4540 — Facsimile: 503-620-4315
           Case 3:18-cv-01905-MO                          Document 90                      Filed 12/17/19                    Page 2 of 5




 UNITED STATES OF AMERICA for the use
 and benefit of CONSOLIDATED
 ELECTRICAL DISTRIBUTORS, INC., a
 Delaware corporation, dba CED POWER,

                 Third-Party Plaintiff,
    vs.

 INDUSTRIAL ELECTRIC MFG., INC., a
 suspended California entity; and RESOURCE
 ENGINEERED PRODUCTS, LLC, an
 Oregon limited liability company; and THE
 NEW IEM, LLC, a California limited liability
 company,

                 Third-Party Defendants.

 ____________________________________
 RESOURCE ENGINEERED PRODUCTS,
 LLC, an Oregon limited liability company,

                 Fourth-Party Plaintiff.
    vs.

 FILNOR INC., an Ohio corporation,

                 Fourth-Party Defendant.


          TO THE COURT, ALL PARTIES AND COUNSEL: Take notice that, pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), United States of America for the Use Plaintiff and Third-

Party Plaintiff Consolidated Electrical Distributors, Inc., dba CED Power ("CED") dismisses Nova

Group, Inc. and Resource Engineered Products, LLC from this action, including all claims asserted

therein, and, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Nova Group Inc. dismisses

Page 2 - CONSOLIDATED ELECTRICAL DISTRIBUTORS, INC., DBA CED POWER'S
STIPULATED NOTICE OF DISMISSAL OF NOVA GROUP, INC. AND RESOURCE
ENGINEERED PRODUCTS, LLC ONLY; NOVA GROUP, INC.’S STIPULATED
DISMISSAL OF COUNTERCLAIMS AGAINST CONSOLIDATED ELECTRICAL
DISTRIBUTORS, INC., DBA CED POWER ONLY
                                                   SCOTT — HOOKLAND LLP
                                                                   L A W Y E R S
                  Mailing Address: Post Office Box 23414, Tigard, Oregon 97281 — Street Address: 9185 SW Burnham, Tigard, Oregon 97223
                                                    Telephone: 503-620-4540 — Facsimile: 503-620-4315
         Case 3:18-cv-01905-MO                           Document 90                      Filed 12/17/19                    Page 3 of 5




its counterclaims against CED. These dismissals do not impact any other claims asserted in this

lawsuit, nor any right of any parties not specifically dismissed herein.

       Such dismissals shall be with prejudice, with all sides to bear their own costs and fees.

       Dated this 17th day of December, 2019.

                                                                    SCOTT — HOOKLAND LLP


                                                                    /s/ Bob L. O'Halloran, Jr.
                                                                    Douglas R. Hookland, OSB #872583
                                                                    drh@scott-hookland.com
                                                                    Bob L. O'Halloran, Jr., OSB #134437
                                                                    bob@scott-hookland.com
                                                                    Attorneys for Use Plaintiff and Third-Party
                                                                    Plaintiff CED
So Stipulated:



MACMILLAN, SCHOLZ & MARKS, P.C.


/s/ Christopher B. Marks                                                                       Date: December 17, 2019
Christopher B. Marks, OSB No. 833911
Robert D. Scholz, OSB No. 773379
Of Attorneys for Third-Party Defendant/
Fourth-Party Plaintiff REP

SEIFER, YEATS, ZWIERZYNSKI & GRAGG, LLP


/s/ Andrew MacKendrick                                                                         Date: December 17, 2019
Dan Gragg, OSB No. 960660
Andrew MacKendrick, OSB No. 141022
Of Attorneys for Defendants


Page 3 - CONSOLIDATED ELECTRICAL DISTRIBUTORS, INC., DBA CED POWER'S
STIPULATED NOTICE OF DISMISSAL OF NOVA GROUP, INC. AND RESOURCE
ENGINEERED PRODUCTS, LLC ONLY; NOVA GROUP, INC.’S STIPULATED
DISMISSAL OF COUNTERCLAIMS AGAINST CONSOLIDATED ELECTRICAL
DISTRIBUTORS, INC., DBA CED POWER ONLY
                                                  SCOTT — HOOKLAND LLP
                                                                  L A W Y E R S
                 Mailing Address: Post Office Box 23414, Tigard, Oregon 97281 — Street Address: 9185 SW Burnham, Tigard, Oregon 97223
                                                   Telephone: 503-620-4540 — Facsimile: 503-620-4315
        Case 3:18-cv-01905-MO                           Document 90                      Filed 12/17/19                    Page 4 of 5




                                             CERTIFICATE OF SERVICE

      I hereby certify that on December 17th, 2019, the CONSOLIDATED ELECTRICAL
DISTRIBUTORS, INC., DBA CED POWER'S STIPULATED NOTICE OF DISMISSAL OF
NOVA GROUP, INC. AND RESOURCE ENGINEERED PRODUCTS, LLC ONLY; NOVA
GROUP, INC.’S STIPULATED DISMISSAL OF COUNTERCLAIMS AGAINST
CONSOLIDATED ELECTRICAL DISTRIBUTORS, INC., DBA CED POWER ONLY was served
upon:

Dan Gragg                                                                            by first-class mail
Andrew MacKendrick                                                                X  by Court's ECF program
Seifer, Yeats, Zwierzynski & Gragg, LLP                                              by e-mail
121 SW Morrison St., Suite 1025                                                 ____ by hand delivery
Portland, OR 97204                                                              ____ by facsimile
gragg@seifer-yeats.com                                                          ____ by courier
amm@seifer-yeats.com

Attorneys for Defendants Nova Group, Inc.,
Federal Insurance Company, and Liberty
Mutual Insurance Company


Robert D. Scholz                                                                     by first-class mail
Christopher B. Marks                                                            X by Court's ECF program
MacMillan, Scholz & Marks, P.C.                                                      by e-mail
900 SW Fifth Street, Suite 1800                                                 ____ by hand delivery
Portland, OR 97204                                                              ____ by facsimile
rscholz@msmlegal.com                                                            ____ by courier
cmarks@msmlegal.com

Attorneys for Third-Party Defendant and
Fourth-Party Plaintiff Resource Engineered
Products, LLC


///


///


///


Page 4 - CERTIFICATE OF SERVICE

                                                 SCOTT — HOOKLAND LLP
                                                                 L A W Y E R S
                Mailing Address: Post Office Box 23414, Tigard, Oregon 97281 — Street Address: 9185 SW Burnham, Tigard, Oregon 97223
                                                  Telephone: 503-620-4540 — Facsimile: 503-620-4315
        Case 3:18-cv-01905-MO                           Document 90                      Filed 12/17/19                    Page 5 of 5




Joe R. Traylor                                                                       by first-class mail
Holly E. Pettit                                                                 X by Court's ECF program
Hart Wagner LLP                                                                      by e-mail
1000 S.W. Broadway, Twentieth Floor                                             ____ by hand delivery
Portland, OR 97205                                                              ____ by facsimile
jrt@hartwagner.com                                                              ____ by courier
hep@hartwagner.com
Of Attorneys for Third-Party Defendant
The New IEM, LLC

       Dated this 17th day of December, 2019.

                                                                   SCOTT — HOOKLAND LLP


                                                                   /s/ Bob L. O’Halloran, Jr.
                                                                   Douglas R. Hookland, OSB #872583
                                                                   drh@scott-hookland.com
                                                                   Bob L. O'Halloran, Jr., OSB #134437
                                                                   bob@scott-hookland.com
                                                                   Attorneys for Use Plaintiff and Third-Party
                                                                   Plaintiff Consolidated Electrical Distributors, Inc.,
                                                                   dba CED Power




Page 5 - CERTIFICATE OF SERVICE

                                                 SCOTT — HOOKLAND LLP
                                                                 L A W Y E R S
                Mailing Address: Post Office Box 23414, Tigard, Oregon 97281 — Street Address: 9185 SW Burnham, Tigard, Oregon 97223
                                                  Telephone: 503-620-4540 — Facsimile: 503-620-4315
